Exhibit 10.5







SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 5, 2010, between Rampant Lion Energy, LLC, a Louisiana limited
liability company, having its principal executive office and place of business
at 9700 Richmond Avenue, Suite 124, Houston Texas 77042 (“Borrower”) and
Macquarie Bank Limited, a bank incorporated in accordance with the laws of
Australia, with offices at Level 15, No. 1 Martin Place, Sydney, New South
Wales, 2000 Australia (“Lender”). Capitalized terms used but not defined in this
Amendment have the meaning given them in the Credit Agreement (defined below).




Background




A.

Borrower and Lender have previously entered into a Amended and Restated Senior
First Lien Secured Credit Agreement dated September 14, 2006 (as amended,
restated, modified or otherwise supplemented from time to time, the “Credit
Agreement”), for the purpose of making available to Borrower a senior secured
term loan for the purposes set forth in the Credit Agreement.




B.

Borrower and Lender desire to modify certain terms and conditions of the Credit
Agreement.




C.

Lender is willing to amend the Credit Agreement pursuant to the terms and
conditions of this Amendment.




Agreements




In consideration of the mutual covenants of Borrower and Lender set forth in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each of the parties, Borrower and
Lender agree as follows:




1.

Definitions.  Article I is amended as follows:




(a)

The definition of “Contract Rate” is deleted in its entirety and replaced with
the following:




“Contract Rate” means a floating rate, calculated and payable on a monthly basis
in arrears based upon a 360-day year, equal to the rate per annum of the Prime
Rate plus eight percent (8%).




(b)

The definition of “G&A Cap” is deleted in its entirety and replaced with the
following:




“G&A Cap” means zero.




(c)

The definition of “Maturity Date” is deleted in its entirety and replaced with
the following:




“Maturity Date” means the earlier of (a) March 20, 2011, or (b) the first date
on which the payment and performance of the Obligations is accelerated by Lender
as a result of the occurrence of one or more Events of Default.




(d)

The definition of “Obligations” is deleted in its entirety and replaced with the
following:




“Obligations” means and include all loans and advances (including the Term
Loan), debts, liabilities, obligations, covenants, duties and amounts owing or
to be owing by Borrower or any Affiliate of Borrower to Lender or any Affiliate
of Lender of any kind or nature, present or future, whether or not evidenced by
any note, guaranty, letter of credit or other instrument, arising directly or
indirectly, under this Agreement, the Term Note, the Security Documents, the
Swap Agreement or other Hedging Agreement, or under any Loan Documents, the
Amber Loan Documents, the Guaranty and all renewals, extensions and/or
rearrangements of any of the foregoing.  The term includes, but is not limited
to, all interest, reasonable charges, expenses, consultants’ and attorneys’ fees
and any other sum chargeable to Borrower under this Agreement, the Term Note,
the Security Documents, or any of the Loan Documents.  “Obligations” shall not
include any debts, liabilities, obligations, covenants or duties owing by
Borrower under the Net Profits Overriding Royalty Interest Conveyance.




(e)

The definition of “Payment Date” is deleted in its entirety and replaced with
the following:




“Payment Date” means the twentieth (20th) day of each month beginning August 20,
2010.





--------------------------------------------------------------------------------



(f)

The following definitions shall be added to Article 1 in alphabetical order:




“Amber Loan Documents” means the $10,000,000 Amended and Restated Secured Credit
Agreement between Amber Energy, LLC and Macquarie Bank Limited dated April 30,
2008, as amended, supplemented or modified from time to time (the “Amber Credit
Agreement”), as well as all “Loan Documents” as defined therein.




“Guaranty” means the Unconditional Guaranty dated August 5, 2010, granted by
Borrower to Lender in support of the obligations of Borrower’s affiliate, Amber
Energy, LLC, to Lender under the Amber Loan Documents.




“JOG” means Jurasin Oil & Gas, Inc., a Louisiana corporation.




“Second Amendment” means the Second Amendment to Credit Agreement between
Borrower and Lender dated August 5, 2010.




2.

Amendments.




(a)

Section 2.5(b) of the Credit Agreement is amended by deleting the existing
Section 2.5(b) in its entirety and replacing it with the following:




(b)  All interest will be computed on the actual number of days elapsed over a
year comprised of 360 days. Interest will be due and payable in immediately
available funds on the Maturity Date.




(b)

Section 2.6(a) of the Credit Agreement is amended by deleting the existing
Section 2.6(a) in its entirety and replacing it with the following:




(a)

Payment of Obligations.




(i)

On each Payment Date, Borrower will, subject to Section 2.8(a), pay to Lender
the Applicable Percentage of Net Operating Cash Flow to be applied as set forth
in Section 2.6(c).  All interest on the outstanding principal balance of the
Term Loan from the Closing Date through the last day of the month immediately
preceding the first Payment Date will be due and payable on the first Payment
Date.  On each subsequent Payment Date, interest will be due and payable on the
outstanding principal balance of the Term Loan for the immediately preceding
month, and Borrower will pay to Lender the Applicable Percentage of Net
Operating Cash Flow to be applied against the entire outstanding balance of the
Term Loan (including accrued interest) in the order set forth in Section 2.6(c),
subject to Section 6.21.  In no event shall payments made to Lender on any
Payment Date be less than the interest accrued and payable on the outstanding
balance of the Term Loan through the applicable Payment Date.




(ii)

On each Payment Date, Borrower shall make monthly mandatory principal reduction
payments with respect to the Obligations (in addition to any other payments or
prepayments of principal and interest due under this Agreement) (A) in an amount
equal to One Hundred Thousand Dollars ($100,000) during the period beginning
August 20, 2010, and continuing through September 20, 2010, and (B) in an amount
equal to Two Hundred and Fifty Thousand Dollars ($250,000) during the period
beginning on September 21, 2010, and continuing through the earlier of repayment
of all the Obligations or the Maturity Date.  The payment set forth above in
this Section 2.6(a)(ii) shall be an aggregate payment combined with payment
under Section 2.6(a)(ii) of the Amber Credit Agreement, such that the total
payment under the Amber Credit Agreement and this Agreement equals the amount
set forth above in this Section 2.6(a)(ii).  Provided, however, Borrower shall
be entitled to a credit of any amounts received by Lender under Section 2.10
against any future payments due under this Section 2.6(a)(ii).




(c)

Section 2.8 of the Credit Agreement is amended by adding the following new
subsections (d) and (e):




(d)

As of the date of the Second Amendment, the total amount of cash collateral in
the Project Account is zero.  





2




--------------------------------------------------------------------------------



(e)

Subject to Section 2.8(c), but notwithstanding any other term or provision of
this Section 2.8, on the Maturity Date and at any time a Default exists,
Borrower authorizes and directs Lender to apply any or all of the amounts then
credited to the Project Account against the Obligations in accordance with
Section 2.6(c).  Whenever Lender exercises its rights under this Section 2.8(e),
if Borrower has not previously provided to Lender satisfactory documentation of
amounts to be remitted to Borrower under Section 2.8(c), then Lender can make a
good faith estimate of such amounts subject to adjustment upon receipt of
acceptable documentation from Borrower.




(d)

Section 2.10 of the Credit Agreement is amended by deleting the existing Section
2.10 in its entirety and replacing it with the following:




Section 2.10  Mandatory Prepayment of the Term Loan.




(a)  Borrower shall promptly pay to Lender one hundred percent (100%) of all net
proceeds from the sale of any Collateral (excluding sales of Hydrocarbons in the
ordinary course of business and the sale of Equipment pursuant to the Security
Agreement).  The preceding sentence will not be deemed to be a consent by Lender
to any sale.  Any prepayments shall have no effect on the Net Profits Overriding
Royalty Interest Conveyance granted to any Lender, or the rights of such Lender
with respect to the Net Profits Overriding Royalty Interest.  For the avoidance
of any doubt, proceeds from a farmout or similar agreement approved in writing
in advance by Lender shall not be subject to this Section 2.10(a).




(b)  Borrower shall promptly pay to Lender any cash amounts received as
insurance proceeds under any property or casualty insurance in relation to any
portion of the Collateral.




(c)  Borrower shall promptly pay to Lender an amount in cash equal to one-sixth
(1/6th) of the gross proceeds received by Borrower or any of its Affiliates as a
result of equity investments in Borrower or any of its Affiliates by any Person.
 For the avoidance of doubt, such payment of one-sixth (1/6th) of the gross
proceeds of any equity investment set forth above in this Section 2.10(c) shall
be calculated on an aggregate basis with the payment under Section 2.10(d) of
the Amber Credit Agreement, such that the aggregate total payment under the
Amber Credit Agreement and this Agreement equals no more than one-sixth (1/6th)
of the total gross proceeds of any equity investment.




(e)  All amounts paid by Borrowers to Lender under this Section 2.10 will be
immediately applied as a prepayment of the Loans in accordance with Section
2.6(c).




(e)

Article X of the Credit Agreement is amended by deleting the existing Section
10.1(a) and replacing it with the following:




(a)

Borrower fails to make any payment under this Agreement, the Term Note, any
Security Document or the Guaranty on the date due;




(f)

Article X of the Credit Agreement is amended by adding the following new
subsection (x) to Section 10.1:




(x)

the occurrence of a “default” or an “Event of Default” under any of the Amber
Loan Documents that continues beyond any applicable grace period;




3.

Limited Waiver of Defaults.  Lender hereby waives any Default or Event of
Default existing under any of the Loan Documents immediately prior to the
execution and delivery of this Amendment.  Notwithstanding the previous
sentence, however, NOTHING IN THIS AMENDMENT WILL BE CONSTRUED TO CONSTITUTE A
WAIVER BY LENDER OF ANY FUTURE DEFAULT OR EVENT OF DEFAULT BY BORROWER OR ANY
OTHER PERSON UNDER THE CREDIT AGREEMENT (AS AMENDED HEREBY) OR ANY OF THE OTHER
LOAN DOCUMENTS.  NOTHING HEREIN SHALL BE CONSTRUED TO WAIVE ANY RIGHTS OR
REMEDIES AVAILABLE TO LENDER OR ITS AFFILIATES PURSUANT TO THE CREDIT AGREEMENT,
OTHER LOAN DOCUMENTS, THE COMPANY AGREEMENT, OR BY OPERATION OF LAW OR OTHERWISE
(WHICH RIGHTS SHALL BE CUMULATIVE) AS A RESULT OF ANY FUTURE DEFAULT OR EVENT OF
DEFAULT.  




4.

The Obligations.  Borrower and each of the other Obligors agree and acknowledge
that, as of July 28, 2010, (a) the principal amount outstanding under the Term
Note is One Million Two Hundred Twenty-Three Thousand Three Hundred Nine Dollars
and Sixty-Five Cents ($1,223,309.65), (b) the amount of unpaid and accrued
interest on the Term Note is One Hundred Twenty-One Thousand Three Hundred
Sixty-Seven Dollars and Five Cents ($121,367.05), and (c) no defense or right of
set off exists with respect to the enforceability of any of the Obligations.





3




--------------------------------------------------------------------------------



5.

Default Interest Rate.  For the avoidance of any doubt and in accordance with
the email dated September 17, 2009, pursuant to which Lender notified Borrower
that a payment default exists and is continuing under the Credit Agreement (the
“Default Notice”), interest shall continue to accrue at the Default Rate and to
the extent that interest due and payable is not satisfied by the cash flow sweep
provisions of Section 2.8 of the Credit Agreement, interest shall, each month,
be capitalized as principal and bear interest at the Default Rate until the
Maturity Date set forth in this Amendment at which time all principal and
accrued and unpaid interest shall be due and payable.




6.

Conditions to Effectiveness of This Amendment.  This Amendment will become
effective upon the execution and delivery to Lender of each of the following
documents by the Borrower , each in form and substance acceptable to Lender:




(a)

Lender receives One Hundred Thousand Dollars ($100,000) in cash from Borrower
and/or RLE to be applied against the Obligations with the source of that cash
being the funds currently held in the RLE Project Account; and




(b)

Borrower and the other parties to each of the following documents (other than
Lender) have executed and delivered each of the following documents to Lender in
form and substance acceptable to Lender:




(i)

this Amendment;




(ii)

Second Amendment to Deed of Trust, Mortgage, Assignment of Production, Security
Agreement and Financing Statement from Borrower in favor of Lender;




(iii)

Omnibus Amendment from Borrower and JOG in favor of Lender;




(iv)

the Guaranty;




(v)

Guaranty Agreement from Parent in favor of Lender;




(vi)

Subordination Agreement from JOG in favor of Lender;




(vii)

Subordination Agreement from Parent in favor of Lender;




(viii)

that certain Letter Agreement regarding Lender’s consent to the reorganization
of JOG between JOG, Borrower, Rampant Lion Energy, LLC and Lender;




(ix)

Certificate of the Managing Member of Borrower certifying as to Borrower’s
Charter Documents, authorizing resolutions and good standing;




(x)

Certificate of Secretary of JOG certifying as to JOG’s Charter Documents,
authorizing resolutions and good standing;




(xi)

a legal opinion of Borrower’s counsel with respect to the transactions
contemplated hereby, in form and substance satisfactory to Lender;




(xii)

a payment instruction letter executed by Borrower, JOG, Amber and John Thomas
Bridge & Opportunity Fund, LP II authorizing and directing Lender to apply all
amounts currently held in the RLE Project Account against the Obligations; and




(xiii)

any other document necessary or convenient in the opinion of Lender or its
counsel to give effect to the modifications to the Credit Agreement contemplated
by this Amendment.




7.

Reaffirmation of Representations and Warranties, Additional Representations and
Warranties.  Borrower, to induce Lenders to enter into this Amendment, hereby
reaffirm, as of the date hereof (except to the extent the previous
representations and warranties speak as to a certain date), their
representations and warranties contained in the Credit Agreement and in all
other documents executed pursuant thereto, and additionally represent and
warrant as follows:




(a)

The execution and delivery of this Amendment and the performance by Borrower of
their respective obligations under this Amendment are within the power of each
Borrower, have been duly authorized by all necessary company action, have
received all necessary governmental approvals (if any shall be required), and do
not and will not contravene or conflict with (i) any provision of law applicable
to Borrower or Parent, (ii) any of the respective Charter Documents of each
Borrower or Parent, or (iii) any agreement binding upon Borrower or Parent or
any of their respective assets.





4




--------------------------------------------------------------------------------



(b)

This Amendment represents the legal, valid and binding obligations of Borrower
 enforceable against them in accordance with its terms except as enforceability
may be limited by applicable Debtor Relief Laws and by general equitable
principles.




(c)

A true and complete copy of the Exchange Agreement is attached as Exhibit A
hereto.




8.

Ratification of Liens and Security Interests.  Borrower  hereby acknowledge and
ratify the existence and priority of the Liens granted by Borrower in favor of
Lender in and to the Collateral and represent, warrant and covenant that such
liens and security interests are valid, existing and in full force and effect.  




9.

Miscellaneous.  The Credit Agreement, as amended hereby, supersedes all prior
agreements (written or oral) between Borrower and Lender with regard to the
subject matters hereof.  This Amendment is a Loan Document.  Except as affected
by this Amendment, the Loan Documents are unchanged and continue in full force
and effect.  However, in the event of any inconsistency between the terms of the
Credit Agreement as amended by this Amendment and any other Loan Document, the
terms of the Credit Agreement will control and the other document will be deemed
to be amended to conform to the terms of the Credit Agreement.  All references
to the Credit Agreement will refer to the Credit Agreement as amended by this
Amendment and any other amendments properly executed among the parties.
 Borrower  agree that all Loan Documents to which they are a party (whether as
an original signatory or by assumption of the Obligations) remain in full force
and effect and continue to evidence their legal, valid and binding obligations
enforceable in accordance with their terms (as the same are affected by this
Amendment or are amended in connection with this Amendment).  Borrower releases
Lender from any liability for actions or failures to act in connection with the
Loan Documents prior to the date of this Amendment.  No course of dealing among
Borrower and Lender or any other Person will be deemed to have altered or
amended the Credit Agreement or affected either Borrower’s or Lender’s right to
enforce the Credit Agreement as written.  This Amendment will be binding upon
and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.




10.

Form.  Each agreement, document, instrument or other writing to be furnished to
Lender under any provision of this instrument must be in form and substance
satisfactory to Lender and its counsel.




11.

Multiple Counterparts.  This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart.  It shall not be necessary for Borrower and Lender to execute
the same counterpart hereof so long as Borrower and Lender each execute a
counterpart hereof.  For purposes of this Amendment, an electronic copy of any
party’s signature to this Amendment shall be deemed an original signature.




12.

Governing Law.  This Amendment and all transactions provided for in this
Amendment will be governed by, interpreted and construed under and enforced
pursuant to the laws of the State of Texas, without regard to its conflicts of
laws provisions.




13.

FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.




[The next pages are the Signature Pages]





5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.







BORROWER:




Rampant Lion Energy, LLC,

a Louisiana limited liability company




By:  Jurasin Oil & Gas, Inc.,
a Louisiana corporation, its Managing Member







By: /s/ John M. Jurasin                 

John M. Jurasin, President




OTHER OBLIGORS:




Amber Energy, LLC,

a Louisiana limited liability company




By: JURASIN OIL & GAS, INC.,

a Louisiana corporation, its Managing Member







By: /s/ John M. Jurasin                 

John M. Jurasin, President




Jurasin Oil & Gas, Inc.,

a Louisiana corporation,







By: /s/ John M. Jurasin                 

       John M. Jurasin, President




Radiant Oil & Gas, Inc.,

a Nevada corporation







By: /s/ John M. Jurasin                 

Name:

____________________

Title:

____________________








Signature Page to Second Amendment to Credit Agreement




6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.







LENDER:




Macquarie Bank Limited,

a Bank incorporated in accordance with the










By:

/s/ Jonathan Rourke    

Name:

Jonathan Rourke

Title:

Executive Director







By:

/s/ Karen Goepfert      

Name:

Karen Goepfert

Title:

Associate Director



















Exhibits:




Exhibit A - Exchange Agreement








Signature Page to Second Amendment to Credit Agreement




7


